Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 1 of 17 PageID #: 1533



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

BAYER INTELLECTUAL PROPERTY                     )
GMBH, BAYER AG and                              )
JANSSEN PHARMACEUTICALS, INC.,                  )
                                                )
                       Plaintiffs,              )
                                                )
               v.                               ) C.A. No. 17-462 (TBD)
                                                ) CONSOLIDATED
TARO PHARMACEUTICAL INDUSTRIES                  )
LTD., TARO PHARMACEUTICALS U.S.A.,              )
INC., et al.,                                   )
                                                )
                       Defendants.              )

                                     JOINT PRETRIAL ORDER

MORRIS, NICHOLS, ARSHT & TUNNELL LLP           POTTER ANDERSON & CORROON LLP
Jack B. Blumenfeld (#1014)                     David E. Moore (#3983)
Rodger D. Smith II (#3778)                     Bindu A. Palapura (#5370)
Derek J. Fahnestock (#4705)                    Stephanie E. O’Byrne (#4446)
1201 North Market Street                       Hercules Plaza, 6th Floor
P.O. Box 1347                                  1313 N. Market Street
Wilmington, DE 19899                           Wilmington, DE 19801
(302) 658-9200                                 Tel: (302) 984-6000
jblumenfeld@mnat.com                           dmoore@potteranderson.com
rsmith@mnat.com                                bpalapura@potteranderson.com
dfahnestock@mnat.com                           sobyrne@potteranderson.com

Attorneys for Plaintiffs Bayer Intellectual    Attorneys for Defendant Mylan
Property GmbH, Bayer AG, and Janssen           Pharmaceuticals Inc.
Pharmaceuticals, Inc.
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 2 of 17 PageID #: 1534



OF COUNSEL:                                   OF COUNSEL:

Bruce R. Genderson                            Douglas H. Carsten
Adam L. Perlman                               Elham Firouzi Steiner
Dov P. Grossman                               Jacqueline P. Altman
Alexander S. Zolan                            Wilson Sonsini Goodrich & Rosati P.C.
Martha C. Kidd                                12235 El Camino Real, Suite 200
Kathryn S. Kayali                             San Diego, CA 92130
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW                         Kristina M. Hanson, Esquire
Washington, DC 20005                          WILSON SONSINI GOODRICH & ROSATI P.C.
(202) 434-5000                                One Market, Spear Tower, Suite 3300
                                              San Francisco, CA 94105
Attorneys for Plaintiffs Bayer Intellectual
Property GmbH and Bayer AG

David T. Pritikin
SIDLEY AUSTIN LLP
One South Dearborn
Chicago, IL 60603
(312) 853-7000

Bindu Donovan
S. Isaac Olson
Todd L. Krause
SIDLEY AUSTIN LLP
787 Seventh Avenue
New York, NY 10019
(212) 839-5300

Attorneys for Plaintiff Janssen
Pharmaceuticals, Inc.

March 22, 2019
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 3 of 17 PageID #: 1535



       On March 20, 2019, counsel for Plaintiffs Bayer Intellectual Property GmbH (“BIP”) and

Bayer AG (together with BIP, “Bayer”), and Janssen Pharmaceuticals, Inc. (“Janssen”) (together

with Bayer, “Plaintiffs”) and Defendant Mylan Pharmaceuticals Inc. (“Mylan”) participated in a

pretrial conference before the Court pursuant to Rule 16 of the Federal Rules of Civil Procedure,

Local Rule 16.3, and this Court’s February 25, 2019 Order. Pursuant to Local Rule 16.3(c), the

parties hereby submit for the Court’s consideration this Joint Proposed Pretrial Order to govern

trial of the action, which is scheduled to commence April 23, 2019.

       Plaintiffs’ Counsel: Bayer and Janssen are represented by Jack B. Blumenfeld, Rodger

D. Smith, and Derek J. Fahnestock of Morris, Nichols, Arsht & Tunnell LLP. Bayer is also

represented by Bruce R. Genderson, Adam L. Perlman, Dov P. Grossman, Alexander S. Zolan,

and Kathryn S. Kayali of Williams & Connolly LLP. Janssen is also represented by S. Isaac

Olson of Sidley Austin LLP.

       Mylan’s Counsel: Mylan is represented by David Ellis Moore, Bindu Palapura, and

Stephanie E. O’Byrne of Potter Anderson Corroon LLP. Mylan is also represented by Douglas

H. Carsten, Elham F. Steiner, Robert Delafield, and Jacqueline P. Altman of Wilson, Sonsini,

Goodrich & Rosati.

I.     Nature of the Action, the Pleadings, and Claim Construction

       1.      This is a consolidated action for patent infringement under the Hatch-Waxman

Act. Plaintiffs assert all four claims of U.S. Patent No. 9,539,218 (“the ’218 patent”).

       2.      By letter dated April 6, 2017, Mylan notified BIP and Janssen that it had

submitted Abbreviated New Drug Application (“ANDA”) No. 208561 to the FDA, seeking

approval to engage in the commercial manufacture, use, or sale of its proposed rivaroxaban

tablets prior to the expiration of the ’218 patent. Mylan’s letter also notified BIP and Janssen

that its ANDA contained a certification pursuant to Section 505(j)(2)(A)(vii)(IV) of the Federal


                                                 1
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 4 of 17 PageID #: 1536



Food, Drug and Cosmetic Act (“Paragraph IV Certification”) that the claims of the ’218 patent

are invalid/unenforceable, and/or will not be infringed by the commercial manufacture, use, or

sale of Mylan’s proposed rivaroxaban tablets.

       3.      On May 19, 2017, Plaintiffs filed a complaint in Case No. 17-584-RGA alleging

infringement of the ’218 patent against Mylan. No. 17-584-TBD, D.I. 1. Mylan filed its Answer

on June 14, 2017, asserting that the claims of the ’218 patent are invalid and not infringed. No.

17-584-TBD, D.I. 7.

       4.      Between March and July 2017, BIP and Janssen also received notice from nine

other generic drug companies seeking approval to engage in the commercial manufacture, use, or

sale of their proposed rivaroxaban tablets before the expiration of the ’218 patent. Plaintiffs

timely filed complaints alleging infringement of the ’218 patent against those other nine generic

drug companies between April and August 2017. No. 17-462-TBD, D.I. 1; No. 17-483-RGA,

D.I. 1; No. 17-560-TBD, D.I. 1; No. 17-648-RGA, D.I. 1; No. 17-675-RGA, D.I. 1; No. 17-812-

RGA, D.I. 1; No. 17-1047-RGA, D.I. 1; No. 17-1129-TBD, D.I. 1; No. 17-1163-RGA, D.I. 1.

       5.      By stipulation and Court Order dated November 13, 2017, each of the cases cited

in Paragraph 4 above in which Plaintiffs alleged the infringement of the ’218 patent against a

generic drug company were consolidated, with all future filings to be made in Case No. 17-462-

TBD. No. 17-462-TBD, D.I. 30.

       6.      All of the generic drug companies in the consolidated action other than Mylan

have entered into stay-and-be-bound agreements with Plaintiffs, and as a result are no longer

actively involved in this matter. D.I. 33, 40, 43, 47, 59, 79, 119, 130, 134.

       7.      On April 16, 2018, the parties submitted a Joint Claim Construction Chart with

respect to claim 1 of the ’218 patent. D.I. 58. The parties agreed that the term “treating”




                                                 2
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 5 of 17 PageID #: 1537



encompasses both therapeutic and prophylactic treatment. The sole disputed term was “rapid-

release tablet.”

        8.         The Court construed “rapid-release tablet,” as “a tablet which, according to the

USP release method using apparatus 2 (paddle), has a Q value (30 minutes) of 75%.” D.I. 91 at

1.

II.     Jurisdiction

        9.         This action arises under the patent laws of the United States, Title 35, United

States Code. This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

III.    Facts

        A.         Uncontested Facts

        10.        The parties Joint Statement of Uncontested Facts is attached as Exhibit 1.

        B.         Contested Facts

        11.        Plaintiffs’ Statement of Contested Facts is attached as Exhibit 2.

        12.        Mylan’s Statement of Contested Facts is attached as Exhibit 3.

IV.     Contested Issues of Law

        13.        Plaintiffs’ Statement of Contested Issues of Law is attached as Exhibit 4.

        14.        Mylan’s Statement of Contested Issues of Law is attached as Exhibit 5.

V.      Exhibits

        A.         Trial Exhibits

        15.        The list of joint exhibits that may be offered by the parties, including the parties’

respective objections thereto, is attached as Exhibit 6.

        16.        The list of exhibits that may be offered by Plaintiffs, including Mylan’s objections

thereto, is attached as Exhibit 7.


                                                     3
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 6 of 17 PageID #: 1538



        17.      The list of exhibits that may be offered by Mylan, including Plaintiffs’ objections

thereto, is attached as Exhibit 8.

        18.      Joint trial exhibits will be identified with JTX numbers. Plaintiffs’ trial exhibits

will be identified with PTX numbers. Mylan’s trial exhibits will be identified with DTX

numbers.

        19.      Unless a specific authenticity objection is made, the parties stipulate to the

authenticity of all exhibits listed on the parties’ exhibit lists.

        20.      The parties agree to disclose any supplemental exhibits promptly after

identification. Reasonable supplementation of exhibit lists will be permitted until Wednesday,

March 27, 2019, at 5:00 p.m. and all supplemental exhibits must be received by that time, after

which further supplementation of exhibits shall only be permitted with good cause shown or by

agreement of the parties. Objections to the supplemental exhibits shall be due no later than

Friday, March 29, 2019, at 5:00 p.m.

        21.      Each party reserves the right to offer exhibits set forth in another party’s exhibit

list, even if not set forth in its own exhibit list. All objections to such exhibits are preserved.

Any exhibit, once admitted, may be used equally by any party subject to any limitations as to its

admission into evidence.

        22.      The parties reserve their rights to raise all objections to exhibits as set forth on the

trial exhibit lists.

        23.      The listing of a trial exhibit does not constitute an admission as to the relevance or

admissibility of that trial exhibit (i.e., a waiver of any applicable objection). Each party reserves

the right to object to the relevance or admissibility of any evidence offered by another party, at

the time such evidence is offered, in view of the specific context in which such evidence is




                                                    4
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 7 of 17 PageID #: 1539



offered, only if that objection could not have been timely made pursuant to the parties’

agreement for preparation of the Pretrial Order because such context was not made available to

the objecting party at the time. The parties agree that any description of a document on an

exhibit list is provided for convenience only and shall not be used as an admission or otherwise

as evidence regarding the document.

          24.   Certified copies of the ’218 patent, its certified file wrapper, and any certified

assignment records are deemed admitted into evidence.

          25.   Legible, accurate copies of United States patents and foreign patents, as well as

their corresponding prosecutions, may be offered and received in evidence in lieu of certified

copies thereof, subject to all other objections that might be made to the admissibility of certified

copies.

          26.   Unless the parties agree to alternate arrangements, any party that includes on its

exhibit list a document in a foreign language shall transmit to the opposing party a certified

translation of the document by Friday, March 29, 2019. For documents longer than 3 pages, the

party proffering the exhibit need only provide translations for those portions that it intends to

discuss in the courtroom. To the extent a party disputes the accuracy of any translation, the

parties will engage in good faith efforts to reach an agreed-upon translation to be used at trial.

Any party, including the party that submitted the translation, may raise at trial an objection to the

accuracy of any portion of an agreed-upon translation. Translations need not be identified on the

exhibit list to be admissible.

          27.   Any exhibits to be used at trial for purposes of cross-examination must be

specifically identified in the exhibit list. Exhibits not set forth in the parties’ exhibit lists may be

offered into evidence if used for impeachment purposes during cross examination. The parties




                                                  5
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 8 of 17 PageID #: 1540



shall meet and confer in an attempt to resolve any objections to the exhibits. If proper notice of

an exhibit has been given and if good faith efforts to resolve the objections fail, the objecting

party shall bring potential evidentiary disputes regarding that exhibit to the Court’s attention no

later than the morning of the day the exhibit will be offered, before trial begins or resumes,

unless the parties agree to other arrangements or procedures.

       B.      Demonstrative Exhibits

       28.     The demonstrative exhibits the parties intend to use at trial do not need to be

included on their respective lists of trial exhibits. Plaintiffs’ demonstratives will be identified

with PDX numbers. Mylan’s demonstratives will be identified with DDX numbers.

       29.     The parties shall exchange color copies of demonstrative exhibits by electronic

mail and/or electronic media. Any demonstrative exhibit, except for demonstrative exhibits to be

used during opening statements, shall be exchanged by 7:00 p.m. the day before the

demonstrative exhibit is to be used, unless the parties agree to alternate arrangements. This

exchange of demonstrative exhibits does not waive any objections to them. Objections to such

demonstrative exhibits will be exchanged by 9:00 p.m. that same evening. The parties shall

thereafter meet and confer within one hour (i.e., by 10:00 p.m.) the same evening to resolve the

objections.

       30.     With respect to opening statements, the parties shall exchange any color copies of

demonstratives to be used in opening statements by electronic mail and/or electronic media by 11

a.m. on Monday, April 22, 2019. At the same time the parties shall also identify by exhibit

number any exhibits they intend to use in opening statements. Objections to any such exhibits

and demonstrative exhibits will be exchanged by 2 p.m. that same day, and the parties will

thereafter meet and confer within two hours (i.e., by 4 p.m.) to resolve any objections.




                                                6
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 9 of 17 PageID #: 1541



        31.     With respect to Plaintiffs’ brief opening statement relating to Dr. Misselwitz’s

testimony, Plaintiffs shall provide color copies of demonstratives to be used by electronic mail

and/or electronic media by 6 p.m. on Wednesday, April 3, 2019. At the same time Plaintiffs

shall also identify by exhibit number any exhibits they intend to use in their limited opening

statement. Objections to any such exhibits and demonstrative exhibits will be exchanged by 10

a.m. on April 4, 2019, and the parties will thereafter meet and confer that day to resolve any

objections.

        32.     Each demonstrative exhibit shall disclose to the other parties on the face of the

demonstrative exhibit all trial exhibits, if any, that form the basis of the demonstrative exhibit.

        33.     The notice provisions regarding demonstrative exhibits shall not apply to

demonstrative exhibits created in the courtroom during testimony at trial, demonstrative exhibits

to be used for cross-examination, or to the enlargement, highlighting, ballooning, arrowing,

excerption, etc. of trial exhibits or testimony.

VI.     Witnesses

        A.      Live Testimony

        34.     Plaintiffs’ List of Potential Trial Witnesses they presently intend to call at trial is

attached as Exhibit 9. The witnesses are listed in alphabetical order.

        35.     Mylan’s List of Potential Trial Witnesses it presently intends to call at trial is

attached as Exhibit 10. The witnesses are listed in alphabetical order.

        36.     Any witness not listed in the exhibits referenced above will be precluded from

testifying absent good cause shown. The listing of a witness on a party’s witness list does not

require that party to call that witness to testify, either live or by deposition.

        37.     The parties agree that expert witnesses need not be sequestered during trial.

        38.     Unless agreed to otherwise by the parties before or during trial, each party will


                                                   7
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 10 of 17 PageID #: 1542



 provide to the others’ counsel of record by email a list of the names and order of witnesses who

 will testify live, and the identification by exhibit number of any trial exhibits the party will use

 on direct examination of any live witness, by 7:00 p.m. two calendar days before the day the

 witness will testify. The other party shall identify any objections to such witness(es) and exhibits

 by 7:00 p.m. the following day (i.e., the calendar day before the witness will testify). The parties

 shall thereafter meet and confer within two hours (i.e., by 9:00 p.m.) to resolve any objections

 that same evening. Each party shall update its list of expected witnesses at 7:00 p.m. each trial

 day.

        39.     Unless otherwise specifically agreed in advance in writing, no exhibit will be

 admitted unless used with a witness who must at least be shown the exhibit.

        B.      Testimony by Deposition

        40.     Plaintiffs’ Deposition Designations (including counter-designations), and Mylan’s

 Objections to Plaintiffs’ Deposition Designations are attached as Exhibit 11.

        41.     Mylan’s Deposition Designations (including counter-designations), and Plaintiffs’

 Objections to Mylan’s Deposition Designations are attached as Exhibit 12.

        42.     For the depositions that have been videotaped, a party may introduce deposition

 excerpts into evidence by videotape or by reading the transcript in the courtroom. Any counter

 designations of the same witness’s testimony must be submitted in the same format. If a party

 opts to introduce designations by videotape, the party desiring to introduce the deposition by

 videotape will be responsible for the creation of the spliced clips, including counter-designations

 of the countering party. When deposition designations are introduced, all admissible counter

 designations, whether by transcript or videotape, will be introduced simultaneously in the

 sequence in which the testimony was originally given. No objections or attorney colloquy will




                                                 8
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 11 of 17 PageID #: 1543



 be included in the spliced clips. All deposition designations to be introduced into evidence must

 be read or played in open court, and each party will be charged the time taken to read or play its

 designations, as measured by the proportion of the number of lines of testimony for its

 designations to the total number of lines of testimony read or played.

        43.     Unless agreed to otherwise by the parties before or during trial, each party will

 provide to the others’ counsel of record by email a list of the names of any witnesses who will

 testify by deposition and the deposition designations to be played, along with a list of any

 exhibits the party will use with the designated testimony, by 7:00 p.m. three calendar days before

 their testimony is to be presented. During the March 20, 2019 pretrial conference, the parties

 agreed to withdraw all objections to deposition designations. Accordingly, the other party shall

 identify any objections to the exhibits the party will use with the designated testimony, along

 with counter designations and a list of any exhibits that will be introduced into evidence through

 those counter designations, by 7:00 p.m. two calendar days before the testimony is to be

 presented. The parties shall thereafter meet and confer within two hours (i.e., by 9:00 p.m.) to

 resolve any remaining objections to exhibits that same evening. Any unresolved objections shall

 be raised with the Court the day before the designations are to be played. The party calling a

 witness to testify by videotaped deposition shall provide, no later than 8:00 p.m. one calendar

 day before the testimony is to be played, a “clip report” showing videotape run-times for both the

 deposition designations and counter-designations.

        44.     The parties agree that once a party identifies deposition testimony by 7:00 p.m.

 three calendar days prior to the testimony being offered into the record, the identifying party has

 waived the right to call the witness live, unless the witness is called live by the opposing party.

        45.     Each party reserves the right to use testimony designated by another party,




                                                  9
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 12 of 17 PageID #: 1544



 whether as a designation or counter-designation, even if not separately listed on its designation

 list.

         46.    Before each witness testifies live or by deposition, counsel should provide a short

 description of what counsel is attempting to establish by the witness’s testimony.

 VII.    Brief Statement of Intended Proofs

         47.    In support of their claims and in addition to the facts not in dispute, Plaintiffs

 expect to offer the proofs set forth in Exhibit 13.

         48.    In support of their claims and in addition to the facts not in dispute, Mylan

 expects to offer the proofs set forth in Exhibit 14.

 VIII. Amendments to the Pleadings

         49.    The parties do not offer any amendments to the pleadings at this time.

 IX.     Certification of Settlement Discussions

         50.    The parties certify that they have engaged in a good faith effort to explore the

 resolution of this controversy by settlement. A settlement has not yet been reached.

 X.      Other Matters

         A.     Claim Construction

         51.    As discussed at the pretrial conference, not later than 5:00 p.m. on March 27,

 2019, the parties shall each file a brief no more than ten pages in length addressing the meaning

 of “rapid-release tablet,” and in particular, whether the Court’s construction of “rapid-release

 tablet” as “a tablet which, according to the USP release method using apparatus 2 (paddle), has a

 Q value (30 minutes) of 75%” covers tablets that release more than 75% of the active ingredient

 within 30 minutes. In support of this briefing, in lieu of live testimony, the parties agree to rely

 on the expert reports and deposition testimony of their experts Allan S. Myerson and Alan F.

 Parr and any relevant documents.


                                                   10
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 13 of 17 PageID #: 1545



        52.     After reviewing the parties’ submissions, the Court will inform the parties

 whether it wishes the parties’ experts to be present at trial on April 23, 2019 for live testimony

 regarding claim construction.

        B.      Doctrine of Equivalents

        53.     If the Court determines that evidence and briefing are necessary regarding the

 doctrine of equivalents with respect to the rapid-release tablet limitation, the Court will set a

 schedule for such evidence and briefing on April 5, 2019.

        C.      Definition of POSA

        54.     The parties stipulate that the definition of the person of ordinary skill in the art

 (“POSA”) shall be the following:

                The POSA would reflect the background and experience of (a) an
                individual or a team of individuals having (i) a Ph.D. in
                pharmaceutical sciences (or less education but considerable
                professional experience in such areas), and/or (ii) a clinician with
                experience researching, treating, or preventing blood coagulation
                or thromboembolic disorders, in each case with experience
                interpreting clinical trial data and knowledge concerning the
                pharmacology          (including      pharmacokinetics          and
                pharmacodynamics) of anticoagulants, working together with (b)
                individuals having experience in pharmaceutical formulations.

        D.      Expected Duration of Trial

        55.     This case is scheduled for a 3 day bench trial beginning at 9:00 a.m. on April 23,

 2019. Normally, trial will begin promptly at 9:00 a.m. and end at approximately 5:00 p.m. each

 day, with a one-hour lunch break and two 15-minute breaks. Those time periods will be strictly

 adhered to. In addition, the parties have agreed to take one witness out of order on April 5, 2019.

 Pursuant to the Court’s Order, Plaintiffs’ first witness, Dr. Frank Misselwitz, will testify on April

 5, 2019, at 10:00 a.m. in Courtroom 203 at the United States Court of Appeals for the Federal

 Circuit in Washington, D.C. Dr. Misselwitz’s testimony will be preceded by a brief opening



                                                  11
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 14 of 17 PageID #: 1546



 statement by Plaintiffs regarding Dr. Misselwitz’s testimony. The trial shall be open to the

 public.

           56.   The time allotted for trial shall be 20 hours equally divided between Plaintiffs (10

 hours) and Mylan (10 hours). The trial time shall include the proceedings conducted on April 5,

 2019. Time will be charged to a party for its opening statement, direct and redirect examinations

 of witnesses it calls (including by designations read or played in open court), cross-examination

 of witnesses called by any other party (including by counter-designations read or played in open

 court), all sides’ argument on objections a party raises to another party’s exhibits and

 demonstrative exhibits.

           E.    Order of Proof

           57.   The parties agree that the order of presentation will be as follows (with exceptions

 as necessary to accommodate witness scheduling):

                 a.     On April 5, 2019, Plaintiffs will present a brief opening statement related

                        to the testimony of their first witness, Dr. Misselwitz, followed by the

                        invention story/background of the invention through the testimony of Dr.

                        Misselwitz, who may also provide testimony responsive to Mylan’s

                        invalidity allegations.

                 b.     Beginning on April 23, 2019, the trial may proceed in two phases. Phase I

                        of the trial would address, to the extent the Court deems necessary,

                        additional argument or evidence on any remaining issues concerning claim

                        construction or infringement. Phase II will address the issue of invalidity.

                        There will be separate opening statements for Phase I and Phase II.

                 c.     Phase I (if needed): Plaintiffs will present their opening statement first;

                        Mylan will present its opening statement second. Plaintiffs will present


                                                  12
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 15 of 17 PageID #: 1547



                        additional argument or evidence on any remaining issues concerning claim

                        construction or infringement first; Mylan will present additional argument

                        or evidence on any remaining issues concerning claim construction or

                        infringement second.

                d.      Phase II: Mylan will present its opening statement first; Plaintiffs will

                        present their opening statement second. Mylan will present its case

                        regarding its invalidity allegations for the claims of the ’218 patent first.

                        Plaintiffs will then present their case responding to Mylan’s invalidity

                        allegations, including secondary considerations of nonobviousness.

                        Mylan will then present rebuttal evidence regarding secondary

                        considerations of nonobviousness.

        58.     There will be no closing arguments during trial. Oral argument will be held at

 10:00 a.m. on June 25, 2019, at the U.S. Court of Appeals for the Federal Circuit, Washington,

 DC.

        59.     The parties shall submit posttrial proposed findings of fact and conclusions of

 law, as well as responses thereto, in accordance with the following schedule:

                a.      Invalidity: Mylan shall file its opening proposed findings of fact and

                        conclusions of law on the issue of invalidity by 5 p.m. on May 16, 2019,

                        not to exceed 50 pages. Plaintiffs shall file their responsive proposed

                        findings of fact and conclusions of law by 5 p.m. on June 7, 2019, not to

                        exceed 50 pages. Mylan shall file its reply proposed findings of fact and

                        conclusions of law by 5 p.m. on June 21, 2019, not to exceed 20 pages.

        F.      Type of Trial

        60.     This is a non-jury trial.


                                                 13
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 16 of 17 PageID #: 1548



 MORRIS, NICHOLS, ARSHT & TUNNELL LLP           POTTER ANDERSON & CORROON LLP

 /s/ Derek J. Fahnestock                            /s/ David E. Moore

 Jack B. Blumenfeld (#1014)                     David E. Moore (#3983)
 Rodger D. Smith II (#3778)                     Bindu A. Palapura (#5370)
 Derek J. Fahnestock (#4705)                    Stephanie E. O’Byrne (#4446)
 1201 North Market Street                       Hercules Plaza, 6th Floor
 P.O. Box 1347                                  1313 N. Market Street
 Wilmington, DE 19899                           Wilmington, DE 19801
 (302) 658-9200                                 Tel: (302) 984-6000
 jblumenfeld@mnat.com                           dmoore@potteranderson.com
 rsmith@mnat.com                                bpalapura@potteranderson.com
 dfahnestock@mnat.com                           sobyrne@potteranderson.com

 Attorneys for Plaintiffs Bayer Intellectual    Attorneys for Defendant Mylan
 Property GmbH, Bayer AG, and Janssen           Pharmaceuticals Inc.
 Pharmaceuticals, Inc.
                                                OF COUNSEL:
 OF COUNSEL:
                                                Douglas H. Carsten
 Bruce R. Genderson                             Elham F. Steiner
 Adam L. Perlman                                Jacqueline P. Altman
 Dov P. Grossman                                WILSON SONSINI GOODRICH & ROSATI
 Alexander S. Zolan                             12235 El Camino Real
 Kathryn S. Kayali                              San Diego, CA 92130
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street NW                          Robert Delafield
 Washington, DC 20005                           WILSON SONSINI GOODRICH & ROSATI
 (202) 434-5000                                 900 South Capital of Texas Hwy
                                                Las Cimas IV, 5th Floor
 Attorneys for Bayer Intellectual               Austin, Texas 78746
 Property GmbH and Bayer AG                     Telephone: (512) 338-5400

 S. Isaac Olson
 SIDLEY AUSTIN LLP
 787 Seventh Avenue
 New York, NY 10019
 (212) 839-5300

 Attorneys for Plaintiff Janssen
 Pharmaceuticals, Inc.

 March 22, 2019




                                               14
Case 1:17-cv-00462-TBD Document 150 Filed 03/22/19 Page 17 of 17 PageID #: 1549




       IT IS HEREBY ORDERED that this Final Pretrial Order shall control the subsequent

course of the action, unless modified by the Court to prevent manifest injustice.



DATED: March 22. 2019
                                             UNITED STA�Es ciRI .fu




                                                 15
